                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )            No. 3:21-CR-29-KAC-DCP-1
                                                   )
DESHAWN WHITED,                                    )
                                                   )
                       Defendant.                  )


                                    MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. Now before the Court is the Motion to Substitute Attorney [Doc. 31], filed

by Attorney Stephen Ferrell on September 3, 2021. The parties appeared before the Court via

videoconference for a motion hearing on September 14, 2021. Assistant United States Attorney

Alan Kirk represented the Government. Attorney Stephen Ferrell appeared on behalf of Defendant,

who was also present by video. CJA Panel Attorney Mark Brown was also present.

       In his Motion to Substitute Attorney [Doc. 31], Attorney Ferrell states that Defendant has

asked him to withdraw, as well as that the attorney-client relationship deteriorated to the point that

counsel can no longer effectively work with Defendant to properly prepare the case for trial. During

the hearing, the Government stated that it took no position on the pending motion.

       The Court then conducted a sealed, ex parte hearing to learn the nature and extent of the

problems with the attorney-client relationship. Attorney Ferrell explained in greater detail the basis




Case 3:21-cr-00029-KAC-DCP Document 33 Filed 09/16/21 Page 1 of 3 PageID #: 80
for his motion, and the Court questioned Defendant regarding his request for new counsel and the

communication between him and Attorney Ferrell.

       Based upon the representations of Attorney Ferrell and Defendant during the sealed portion

of the hearing, the Court finds that the trust necessary for the attorney-client relationship is

irretrievably broken and the ability to communicate is significantly eroded. Accordingly, the Court

finds that good cause exists to grant the request for substitution of counsel. See Wilson v. Mintzes,

761 F.2d 275, 280 (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show

good cause).

       Therefore, Defendant’s Motion to Substitute Attorney [Doc. 31] is GRANTED, and

Attorney Ferrell is RELIEVED as counsel of record for Defendant. At the end of the hearing,

Attorney Brown agreed to accept representation of Defendant if the present motion was granted.

The Court therefore and hereby SUBSTITUTES and APPOINTS Attorney Brown under the

Criminal Justice Act, 18 U.S.C. § 3006A, as counsel of record for Defendant. Attorney Ferrell is

DIRECTED to turn over all discovery and the Defendant’s file to Attorney Brown. Defendant is

also DIRECTED that the Court will not consider another request for the substitution of counsel

absent a showing of extraordinary circumstances or an actual conflict of interest.

       Accordingly, it is ORDERED:

               (1) Defendant’s Motion to Substitute Attorney [Doc. 31] is
               GRANTED;

               (2) Attorney Ferrell is RELIEVED of further representation of
               Defendant and is DIRECTED to provide new defense counsel with
               the discovery and information from Defendant’s file as soon as
               possible;

               (3) Attorney Mark Brown is SUBSTITUTED and APPOINTED as
               counsel of record for Defendant pursuant to the CJA; and



                                                 2

Case 3:21-cr-00029-KAC-DCP Document 33 Filed 09/16/21 Page 2 of 3 PageID #: 81
            (4) Defendant is DIRECTED that the Court will not consider
            another request for the substitution of counsel absent a showing of
            extraordinary circumstances or an actual conflict of interest.

      IT IS SO ORDERED

                                                ENTER:


                                                ___________________________________
                                                Debra C. Poplin
                                                United States Magistrate Judge




                                            3

Case 3:21-cr-00029-KAC-DCP Document 33 Filed 09/16/21 Page 3 of 3 PageID #: 82
